 

Exhibit 10.2

 

ASSIGNMENT OF RIGHTS

 

(Henderson Beach, Destin, FL)

 

THIS ASSIGNMENT AGREEMENT (the “Assignment”) is made as of the 22nd day of
February, 2016 by and between BLUEROCK REAL ESTATE, L.L.C. (the “Assignor”) and
BLUEROCK RESIDENTIAL GROWTH REIT, INC., through its direct and indirect
subsidiaries, BR Henderson Beach, LLC and BRG Henderson Beach, LLC (collectively
the “Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor as buyer and AHB Apartments, LLC as seller entered into that
certain Real Estate Purchase Agreement dated January 22, 2016 (the “Purchase
Contract”) to acquire the Property as defined in the Purchase Contract); and

 

WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in, to and under the Purchase Contract.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby assigns to the Assignee, all of
its right, title and interest in, to and under the Purchase Contract, and
Assignee hereby accepts the same and assumes all of Assignor’s obligations under
the Purchase Contract.

 

Assignee acknowledges that Assignor has previously deposited the sum of
$500,000.00 under the Purchase Contract, which amount Assignee will promptly
reimburse to Assignor in connection with this Assignment. Assignee shall make
any additional deposits and payments required the Purchase Contract and, at
closing shall further reimburse Assignor for any other reasonable and actually
incurred costs or expenses incurred in connection with the Purchase Contract.

 

The recitals contained above are hereby incorporated herein.

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
day and year written above.

 

  ASSIGNOR:   BLUEROCK REAL ESTATE, L.L.C.,             By: /s/ Jordan Ruddy    
Name: Jordan Ruddy     Title: Authorized Signatory

 

  ASSIGNEE:   BR Henderson Beach, LLC,   a Delaware limited liability company  
      By: BRG Henderson Beach, LLC,       a Delaware limited liability company,
      its sole member             By: BLUEROCK RESIDENTIAL HOLDINGS, L.P.,      
Its sole member               By: /s/ Michael Konig       Name: Michael Konig  
    Title: COO, Secretary and General Counsel

 

  BRG Henderson Beach, LLC,   a Delaware limited liability company         By:
BLUEROCK RESIDENTIAL HOLDINGS, L.P.,       Its sole member               By: /s/
Michael Konig       Name: Michael Konig       Title: COO, Secretary and General
Counsel

 

 

 

